Citation Nr: 1426981	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  13-23 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for prostate cancer residuals, including erectile dysfunction, claimed as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

J. Moses, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1959 to October 1963.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a April 2012 rating decision of the Muskogee, Oklahoma, Regional Office (RO), which denied service connection for prostate cancer residuals and diabetes mellitus claimed as associated with herbicide exposure.  

In January 2014, the Veteran presented testimony during a videoconference hearing at the RO located in Muskogee, Oklahoma, before the undersigned Veterans Law Judge (VLJ) in Washington, DC.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran was exposed to herbicide agents during service in Thailand.

2.  Prostate cancer is a disease associated with herbicide exposure.  

3.  The current prostate cancer residuals, including erectile dysfunction, are presumed to be due to exposure to herbicide agents during active service.

4.  Diabetes mellitus, type II, is a disease associated with herbicide exposure.

5.  The current diabetes mellitus, type II, is presumed to be due to exposure to herbicide agents during active service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for prostate cancer have been met.  38 U.S.C.A. §§ 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.   Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board is granting service connection for prostate cancer residuals and diabetes mellitus, which represents a full grant of the benefits sought on appeal; therefore, there are no further duties under the Veterans Claims Assistance Act of 2000 to notify or assist in substantiating a claim for VA benefits, and no further duties to explain how VA complied with those duties.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, a veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  The list of diseases associated with exposure to certain herbicide agents includes prostate cancer and diabetes mellitus.  
See 38 C.F.R. § 3.309(e).

Service Connection for Prostate Cancer Residuals and Diabetes Mellitus

The Veteran contends that he was exposed to herbicides during service in Thailand, and that he now has prostate cancer residuals and diabetes mellitus that are related to that exposure.  At the January 2014 Board hearing, the Veteran testified that he served in Thailand from May 1961 to September 1961, and more specifically testified regarding the proximity of his barracks and work station to the perimeter of the base where defoliants had been sprayed.  

After a review of all the evidence, lay and medical, the Board finds that the Veteran has a current disability of residuals of prostate cancer that include erectile dysfunction and a current disability of diabetes mellitus.  A November 2008 private treatment record indicates that June 2008 prostate-specific antigen testing revealed elevated levels.  A September 2011 private treatment note indicates that the Veteran began radiation therapy for prostate cancer in December 2008.  The authoring physician, Dr. C.S., stated that the Veteran subsequently developed erectile dysfunction post-radiation therapy.  At the January 2014 Board hearing, the Veteran testified to a 1998 onset of diabetes mellitus.    

The Board finds the evidence to be in relative equipoise on the factual question of whether the Veteran was actually exposed to herbicides during service, specifically, while stationed at the Udorn Air Force Base (AFB) in Thailand.  The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  This applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

Service personnel records establish that in this case the Veteran was stationed at the Udorn Air Force Base (AFB) from May 1961 to September 1961.  The Veteran's service treatment records do not indicate, and he does not contend, onset of prostate cancer or diabetes during service.  The Veteran's service treatment records are absent of any complaint, finding, or treatment for prostate cancer, diabetes, or related symptomatology.  The Veteran was clinically evaluated as normal at the September 1963 service separation examination.

At the January 2014 Board hearing, the Veteran testified that he lived and worked on Udorn AFB, lived and worked near the perimeter of the base.  He stated that the communications center where he worked on the Udorn AFB was located on the perimeter of the base and abutted a kill zone without a fence.  He testified that the kill zone and parts of the base were sprayed with herbicide agents.  The Veteran stated that every day he walked to work along the kill zone.  He further stated that his barracks were located on the base and also abutted the perimeter of the base adjacent to the kill zone.  The Veteran testified that he walked through the kill zone to catch a ride to town.  When asked why he walked through the kill zone rather than using the dirt roads in the middle of the base to travel to and from work, the Veteran stated that walking through the kill zone was the shortest route.  In support of his testimony, the Veteran provided photographs to show the proximity of the kill zone to his work and barracks on base.

The Veteran's hearing testimony shows service near the base perimeter, although it does not show military duties that would have required him to cross the perimeter into the area that had been sprayed.  His story of crossing the base between the barracks and work station, and even exiting the base by a major road, do not show that he was required to cross the perimeter in the area of the vegetation that had been sprayed.  Nevertheless, the testimony shows that during service, while at the Udorn AFB, he resided in a barracks that was near the perimeter.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran was exposed to herbicide agents during service while at the Udorn AFB.  See 38 C.F.R. §§ 3.307, 3.309.  Because prostate cancer and diabetes mellitus are diseases presumptively associated with herbicide exposure, service connection for prostate cancer residuals and diabetes mellitus on a presumptive basis as due to herbicide exposure is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for prostate cancer residuals of erectile dysfunction is granted.

Service connection for diabetes mellitus is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


